Exhibit 10.5

 

CONSULTING AGREEMENT

 

THIS AGREEMENT (together with the attached Accounting of Services Form, the
“Agreement”),  is entered into as of August 2, 2018 (the “Effective Date”), by
and between Steven M. Paul, M.D., an individual residing at PH1A, Millennium
Tower , 1 Franklin Street, Boston , MA 02110 (the “Consultant”) and Voyager
Therapeutics,  Inc., a Delaware corporation located at 75 Sidney Street,
Cambridge, MA 02139 (hereinafter “Voyager”).

 

WHEREAS, Voyager desires to retain the consulting and advisory services of
Consultant with respect to certain activities as described in this Agreement,
and Consultant is willing to so act.

 

NOW, THEREFORE, Consultant and Voyager agree as follows:

 

1.       Description of Services.  Voyager hereby retains Consultant as a
consultant to Voyager and Consultant hereby agrees to use his best efforts to
provide advice and assistance to Voyager in the area of Consultant’s expertise
from time to time as requested by Voyager (the “Services”). In particular, the
Services shall include any specific activities described on the attached
Accounting of Services Form attached hereto as Exhibit A, as well as a
reasonable amount of additional advisory services to Voyager’s personnel or
designees by telephonic means, or in the form of reports and summaries, and such
additional activities agreed to by the parties from time to time. Any changes to
the Services (and any related compensation adjustments) must be agreed to in
writing between Consultant and Voyager prior to implementation of the changes.

 

2.       Term & Termination. The term of this Agreement shall be the twelve (12)
month period commencing on August 2, 2018, unless earlier terminated in
accordance with this Agreement or extended by mutual written agreement (the
“Term”).  This Agreement may be terminated prior to its expiration in the
following manner: (i) by Voyager at any time immediately upon written notice to
Consultant if Consultant has materially breached this Agreement, the Retirement
Agreement dated June 28, 2018 between Consultant and the Company (the
“Retirement Agreement”), or the Restrictive Covenants Agreement referenced in
the Retirement Agreement; (ii) by Consultant at any time immediately upon
written notice if Voyager has materially breached this Agreement or the
Retirement Agreement; (iii) by either party at any time, for any reason or no
reason, upon not less than forty-five (45) days prior written notice to the
other party; (iv) at any time upon the mutual written consent of both parties;
or (v) automatically upon the death, physical incapacitation or mental
incompetence of Consultant.    Any expiration or termination of this Agreement
shall be without prejudice to any obligation of either party that has accrued
prior to the effective date of expiration or termination.  Upon expiration or
termination of this Agreement, neither Consultant nor Voyager will have any
further obligations under this Agreement, except that (a) Consultant will
terminate all Services in progress in an orderly manner as soon as practicable
and in accordance with a schedule agreed to by Voyager, unless Voyager specifies
in the notice of termination that Services in progress should be completed; (b)
Consultant will deliver to Voyager all Work Product (defined below) made through
expiration or termination; (c) Voyager will pay Consultant any monies due and
owing Consultant, up to the time of termination or expiration, for Services
properly performed and all authorized expenses actually incurred; (d) Consultant
will immediately return to Voyager all Voyager Property (defined below) and
other Confidential Information (defined below) and copies thereof provided to
Consultant under this Agreement; and (e) the terms, conditions and obligations
under Sections 2 and 4 through 14 will survive expiration or termination of this
Agreement.

 

3.       Payment of Fees and Expenses.  Voyager will pay Consultant for fees,
expenses and pass-through costs in accordance with each Accounting of Services
Form, including reasonable and necessary travel, lodging and meals in connection
with the Services, subject to Voyager’s travel policy. Unless otherwise agreed
in an





Page 1 of 7

Confidential

--------------------------------------------------------------------------------

 



 

Accounting of Services Form, the following shall apply:

 

(a)   Voyager will pay consultant monthly for the retainer amount

(b)   Consultant will invoice Voyager monthly for any additional fees,
pre-approved expenses and pass-through costs relating to the Services. Invoices
will reference the applicable PO number provided by Voyager, and are to be sent
directly to Accounts Payable, Voyager Therapeutics, Inc., 75 Sidney St.,
Cambridge, MA 02139 or submitted via e-mail to: ap@vygr.com;

(c)   Voyager shall pay all undisputed amounts invoiced in accordance with the
terms of this Section 3 within thirty (30) days of receipt of invoice.

 

Upon execution of this Agreement, Consultant shall submit a W-9/W-8BEN/W-8ECI
(as applicable) to Voyager’s Accounts Payable department at the address above.
Invoices will not be paid without Voyager’s receipt of Consultant’s
W-9/W-8BEN/W-8ECI information.

 

4.       Compliance with Laws.  Consultant represents and warrants that
Consultant will render Services in compliance with all applicable laws, rules
and regulations, including but not limited to the U.S. Food, Drug and Cosmetic
Act, as amended from time to time, and the highest professional standards.
Further, Consultant represents and warrants that he has not been, and is not
under consideration to be (a) debarred from providing services pursuant to
Section 306 of the United States Federal Food Drug and Cosmetic Act, 21 U.S.C. §
335a; (b) excluded, debarred or suspended from, or otherwise ineligible to
participate in, any federal or state health care program or federal procurement
or non-procurement programs (as that term is defined in 42 U.S.C. §1320a-7b(f));
(c) disqualified by any government or regulatory agencies from performing
specific services, and is not subject to a pending disqualification proceeding;
or (d) convicted of a criminal offense related to the provision of health care
items or services, or under investigation or subject to any such action that is
pending.

 

5.       Compliance with Obligations to Third Parties. Consultant represents and
warrants to Voyager that the terms of this Agreement and Consultant’s
performance of Services do not and will not conflict with any of Consultant’s
obligations to any third parties. Consultant represents that Consultant has not
brought and will not bring with Consultant to Voyager or use in the performance
of Services any equipment, funds, space, personnel, facilities, confidential
information, trade secrets or other resources of any third party which are not
generally available to the public, unless Consultant has obtained written
authorization for their possession and use, nor will Consultant take any other
action that would result in a third party, including without limitation, an
employer of Consultant, asserting ownership of, or other rights in, any Work
Product, unless agreed upon in writing in advance by Voyager.  To the extent
Consultant is subject to any policy of his employer that requires approval of
agreements governing external consulting services, Consultant represents that
such approval has been given and covenants that such approval will be obtained
prior to entering into any amendment to this Agreement requiring such
approval.  Consultant will notify Voyager immediately of any breach of this
Section 5.

 

6.       Work Product.  Consultant will promptly and fully disclose in
confidence to Voyager all inventions, discoveries, improvements, ideas,
concepts, designs, processes, formulations, products, computer programs, works
of authorship, databases, mask works, trade secrets, know-how, information,
data, documentation, reports, research, creations and other products arising
from or made in the performance of (solely or jointly with others) the Services
(whether or not patentable or subject to copyright or trade secret protection)
(collectively, the “Work Product”).  Consultant assigns and agrees to assign to
Voyager all rights in the United States and throughout the world to Work
Product.  Consultant will keep and maintain adequate and current written records
of all Work Product, and such records will be available to and remain the sole
property of Voyager at all times.  For purposes of the copyright laws of the
United States, Work Product will constitute “works made for hire,” except to the
extent such Work Product cannot by law be “works





Page 2 of 7

Confidential

--------------------------------------------------------------------------------

 



 

made for hire”.  Consultant represents and warrants that Consultant has and will
have the right to transfer and assign to Voyager ownership of all Work
Product.  Consultant will execute all documents, and take any and all actions
needed, all without further consideration, in order to confirm Voyager’s rights
as outlined above.  In the event that Consultant should fail or refuse to
execute such documents within a reasonable time, Consultant appoints Voyager as
attorney to execute and deliver any such documents on Consultant’s behalf.

 

7.       Confidentiality & Non-Use. During the Term and thereafter,  except as
otherwise permitted as set forth below, Consultant agrees to (a) hold the
Confidential Information in confidence; (b) exercise reasonable precautions to
physically protect the integrity and confidentiality of the Confidential
Information;  (c) not disclose any Confidential Information to any third party
without the prior written consent of Voyager; (d) not use the Confidential
Information for any purpose except as may be necessary in the ordinary course of
performing Services without the prior written consent of Voyager; (e) treat
Confidential Information with no less than a reasonable degree of care; and (f)
reproduce Confidential Information solely to the extent necessary to provide the
Services, with all such reproductions being considered Confidential Information.

 

Voyager’s “Confidential Information” means (i) all Work Product; (ii) all
information contained in or comprised of Voyager Property (defined in Section
8); and (iii) all confidential and proprietary data, trade secrets, business
plans, and other information of a confidential or proprietary nature in written,
electronic or other media, belonging to Voyager or its subsidiaries or third
parties with whom Voyager may have business dealings, disclosed or otherwise
made available to Consultant by Voyager or on behalf of Voyager in connection
with this Agreement and/or Consultant’s services hereunder. Consultant’s
obligations of non-disclosure and non-use under this Agreement will not apply to
any portion of Confidential Information that Consultant establishes by competent
proof: (a) was in the public domain at the time of disclosure through no
wrongful act on the part of Consultant; (b) after disclosure, becomes part of
the public domain by publication or otherwise, except by a wrongful act on the
part of Consultant; ; (c) becomes known to Consultant on a non-confidential
basis through disclosure by sources other than Voyager having the legal right to
disclose such Confidential Information; or (d) is independently developed by
Consultant without reference to or reliance upon Confidential Information.

 

Nothing in this Agreement prohibits Consultant from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies, filing a complaint
with government agencies, or participating in government agency investigations
or proceedings.  Consultant is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information Consultant obtained through a communication that was subject to
the attorney-client privilege.  Further, notwithstanding Consultant’s
confidentiality and nondisclosure obligations, Consultant is hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

 

8.       Voyager Property. All documents, data, records, apparatus, equipment
and other physical property furnished or made available by or on behalf of
Voyager to Consultant in connection with this Agreement (“Voyager Property”)
shall be and remain the sole property of Voyager and shall be returned promptly
to





Page 3 of 7

Confidential

--------------------------------------------------------------------------------

 



 

Voyager if requested. In any event, Consultant shall return and deliver all
Voyager  Property, including any copies thereof, upon termination or expiration
of this Agreement, irrespective of the reason for such termination.  Consultant
will use Voyager Property only as necessary to perform the Services and will not
transfer or make available to any third party the Voyager Property without the
express prior written consent of Voyager.  Consultant recognizes that Voyager’s
facilities are private and Consultant will abide by Voyager's security
requirements and conditions for access and usage and agrees that only those
subjects, areas and programs designated by Voyager as necessary to fulfill
Voyager’s requirements will be accessed and/or perused Consultant.  In no event
will any Confidential Information, programs or other information be copied or
removed without Voyager's express written approval.

 

9.       Publication; Publicity.  Work Product may not be published or referred
to, in whole or in part, by Consultant without the prior express written consent
of Voyager. Consultant shall not use the name, logo, trade name, service mark,
or trademark, or any simulation, abbreviation, or adaptation of same, or the
name of Voyager or its subsidiaries for publicity, promotion, or similar
non-regulatory uses without Voyager’s prior written consent.

 

10.     Independent Contractor Relationship. Nothing contained in this Agreement
shall be deemed to constitute Consultant an employee of Voyager, it being the
intent of the parties to establish an independent contractor relationship, nor
shall Consultant have authority to bind Voyager in any manner whatsoever by
reason of this Agreement. Consultant shall at all times while on Voyager
premises observe all security and safety policies of Voyager. Consultant is
excluded from participating in any fringe benefit plans or programs as a result
of the performance of the Services, without regard to Consultant’s independent
contractor status, including, but not limited to, health, sickness, accident or
dental coverage, life insurance, disability benefits, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, 401(k) benefit(s), and any other benefits provided by Voyager to its
employees.  Consultant agrees, as an independent contractor, that Consultant is
not entitled to unemployment benefits in the event this Agreement terminates, or
workers’ compensation benefits in the event that Consultant is injured in any
manner or becomes ill while performing the Services under this
Agreement.  Because Consultant is an independent contractor, Voyager will not
make any withholdings, deductions, or contributions (e.g., social security,
unemployment insurance, disability insurance) from Consultant’s fees, and will
report Consultant’s fees and other payments to Consultant on a 1099
form.  Consultant shall bear sole responsibility for paying and reporting its
own applicable federal and state income taxes, social security taxes,
unemployment insurance, workers’ compensation, and health or disability
insurance, retirement benefits, and other welfare or pension benefits, if any,
and shall indemnify and hold Voyager harmless from and against any liability
with respect thereto.

 

11.     Notices.  All notices required or permitted under this Agreement must be
in writing.  Any notice given under this Agreement shall be deemed delivered
when delivered by hand, by certified mail, by air courier or via facsimile to
the parties at their respective addresses set forth above or at such other
address as either party may provide to the other in writing from time to time.
Notices will be effective upon receipt or at a later date stated in the notice.

 

12.     Assignment. The rights and obligations of the parties hereunder shall
inure to the benefit of, and shall be binding upon their respective successors
and assigns. This Agreement may not be assigned by Consultant, and Consultant’s
obligations under this Agreement may not be subcontracted or delegated by
Consultant, without the prior written consent of Voyager. For clarity, this
Agreement may be assigned by Voyager with prompt notice of such assignment to
Consultant.

 

13.     Specific Enforcement. Consultant acknowledges that Voyager will have no
adequate remedy at law in the event Consultant breaches the terms of Sections 4
through 9. In addition to any other rights it may have,





Page 4 of 7

Confidential

--------------------------------------------------------------------------------

 



 

Voyager shall have the right to obtain in any court of competent jurisdiction
injunctive or other relief to restrain any breach or threatened breach of this
Agreement.

 

14.     Prior Agreements; Governing Law; Severability; Amendment. This Agreement
embodies the entire understanding between the parties with respect to the
subject matter of this Agreement and supersedes any prior or contemporaneous
agreements with respect to the subject matter of this Agreement; provided,
however, for the avoidance of doubt, that Consultant’s obligations pursuant to
Sections 6, 7 and 8 hereunder are in addition to any and all similar ongoing
obligations that Consultant has to Voyager pursuant to the Retirement Agreement
and/or the Restrictive Covenants Agreement referenced therein.  This Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any choice of law principle
that would dictate the application of the law of another jurisdiction, and
Consultant submits to the jurisdiction and agrees to the proper venue of all
state and federal courts located within the Commonwealth of Massachusetts. Each
provision in this Agreement is independent and severable from the others, and no
provision will be rendered unenforceable because any other provision is found by
a proper authority to be invalid or unenforceable in whole or in part.  If any
provision of this Agreement is found by such an authority to be invalid or
unenforceable in whole or in part, such provision shall be changed and
interpreted so as to best accomplish the objectives of such unenforceable or
invalid provision and the intent of the parties, within the limits of applicable
law. This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, and all of which together will be deemed to be one
and the same instrument.  A facsimile or electronic copy of this Agreement,
including the signature pages, will be deemed an original.  This Agreement may
not be amended, and its terms may not be waived, except pursuant to a written
amendment or waiver signed by both parties.

 

15.     Insurance. Consultant shall maintain such insurance as shall be
reasonably necessary to insure itself against any claim or claims for damages
arising out of the Services or this Agreement. Consultant shall provide evidence
of such coverage to the Voyager upon request.

 

16.     Certain Other Conflicts of Interest; Trading in Voyager Securities.

 

(a)     Consultant represents that, except as disclosed in writing to Voyager,
Consultant: (i) does not own directly or indirectly five percent (5%) or more of
the stock or other equity securities of any entity which is a present or
prospective competitor, customer or supplier of Voyager; (ii) is not aware of
any legal proceedings pending or threatened against Consultant, or any
reasonable basis for such proceedings, which (1) would conflict with
Consultant’s obligations hereunder or question the validity of this Agreement;
or (2) may materially or adversely affect the business or prospects of Voyager;
and (iii) is not aware of any fact concerning Consultant (either professionally
or personally) which may materially or adversely affect the business or
prospects of Voyager.

 

(b)     Consultant is aware that the United States and other applicable
securities laws prohibit any person who has material, non-public information
about a company from purchasing or selling securities of such company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.  Consultant may gain access to information in connection with the
provision of Services that could potentially subject Consultant to insider
trading liability (as defined under the US federal securities laws and
regulations adopted by the United States Securities and Exchange Commission) in
connection with trading in Voyager securities.  Consultant shall comply with all
relevant laws respecting any trading in Voyager securities.

 





Page 5 of 7

Confidential

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.

 

 

 

 

 

 

CONSULTANT

 

VOYAGER THERAPEUTICS, INC.

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Tax ID#:

 

 

Title:

 

 





Page 6 of 7

Confidential

--------------------------------------------------------------------------------

 



 

EXHIBIT  A

ACCOUNTING OF SERVICES FORM

 

Consulting Agreement Between Voyager Therapeutics, Inc. (“Voyager”) and

Steven M. Paul M.D. (“Consultant”) Dated August 2, 2018

 

1.       Services:

 

Consultant will provide the following Services to Voyager:

 

Consultant will act as a  Senior Advisor to Voyager, and will provide consulting
and advisory services including scientific guidance to the AbbVie collaboration
team, strategic guidance to Voyager’s R&D programs,   and executive consultation
on  business development efforts.

 

Consultant will provide Services on a schedule and at a location or locations
mutually agreed between Consultant and Andre Turenne, President & Chief
Executive Officer.  The current expectation is that Consultant will generally be
onsite in Voyager’s Cambridge, MA offices once per week.  In addition,
Consultant will be available for a reasonable number of telephone and/or written
consultations.

 

2.       Compensation:

 

Fees:  Voyager will pay Consultant consulting fees of  $16,700 per month, not to
exceed $200,500 during the initial Term, without Voyager’s express written
consent.

 

Expenses:  Voyager will reimburse Consultant for any pre-approved expenses
actually incurred by Consultant in connection with the provision of
Services.  Requests for reimbursement will be in a form reasonably acceptable to
Voyager, will include supporting documentation and will accompany Consultant’s
invoices.

 

Support:  Voyager will provide Consultant with administrative support, as may be
reasonably required to facilitate provision of the Services.

 

Invoicing:  No invoice will be required for the retainer, which will be paid
monthly. No later than the last day of each calendar month, Consultant will
invoice Voyager for related expenses incurred during the preceding month.
Invoices should reference this Agreement and should be submitted to Voyager by
email to: ap@vygr.com.  Invoices will contain such detail as Voyager may
reasonably require and will be payable in U.S. Dollars.  Undisputed payments
will be made by Voyager within thirty (30) days after Voyager’s receipt of
Consultant’s invoice, request for reimbursement and all supporting
documentation.

 

3.       Period of Performance:

 

Services are anticipated to commence on August 2, 2018 and be complete within
twelve months of commencement.

 

 

Page 7 of 7

Confidential

--------------------------------------------------------------------------------